Citation Nr: 0916342	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-11 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the cervical spine, and, if so, 
whether service connection is warranted. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the thoracolumbar spine, and, if 
so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1963 to 
November 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office Tiger 
Team in Cleveland, Ohio.  In that decision, the Tiger Team 
reopened the Veteran's claims for service connection for 
degenerative disc disease of the cervical spine and the 
thoracolumbar spine, and continued to deny the claims on its 
merits.  The Tiger Team also denied the Veteran's claim for a 
total disability due to individual unemployability (TDIU) in 
the October 2005.  The Veteran's current appeal is being 
processed by the Regional Office in Houston, Texas (RO). 

As a matter of history, the Board notes that by way of an 
October 2002 rating decision, the RO denied the Veteran's 
original claims for entitlement to service connection for a 
cervical spine condition and a thoracolumbar condition (both 
are currently styled as degenerative disc disease).  At this 
time, the RO found that the Veteran's disabilities were not 
incurred in or related to his service. 
 
While the October 2005 rating decision addressed these 
matters on a de novo basis, for purposes of establishing 
jurisdiction, the Board is required to make a decision in the 
first instance as to whether new and material evidence was 
received warranting the reopening of this matter.  See 
Barnett v.  Brown, 83 F.3d 1380 (Fed. Cir 1996).   The Board 
has re-characterized the issues accordingly to reflect the 
procedural status of the previously denied claims.

The Board notes that by the way of a January 2009 rating 
decision, the RO granted  the Veteran's claim for a TDIU 
effective from October 17, 2006.  This matter is no longer 
among the issues before the Board on appeal.

Finally, it appears that the Veteran has raised additional 
claims, which have not been fully addressed by the RO: 
service connection for hypertension (November 2008 Veteran's 
Statement), and an increased rating in excess of 50 percent 
for post-traumatic headaches (January 2009 Veteran's 
Statement).  These matters are REFERRED to the RO for the 
appropriate action. 


FINDINGS OF FACT

1.  In the October 2002 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
degenerative disc disease of the cervical spine because the 
evidence failed to show that the Veteran's disability was 
incurred in or related to service.  The RO notified the 
Veteran of that decision in a letter dated later that month.  
While  the Veteran filed a notice of disagreement in November 
2002 and the RO provided the Veteran with a Statement of the 
Case (SOC) in March 2003, the Veteran did not file a 
substantive appeal within sixty days of the SOC, or within 
one year of notice of the October 2002 decision.  The October 
2002 rating decision is final.

2.  In the October 2002 rating decision, the RO also denied 
the Veteran's claim of entitlement to service connection for 
degenerative disc disease of the thoracolumbar because the 
evidence failed to show that the Veteran's disability was 
incurred in or related to service.  The RO notified the 
Veteran of that decision in a letter dated later that month.  
While the Veteran filed a notice of disagreement in November 
2002 and the RO provided the Veteran with a Statement of the 
Case (SOC) in March 2003, the Veteran did not file a 
substantive appeal within sixty days of the SOC, or within 
one year of notice of the October 2002 decision.  The October 
2002 rating decision is final.

3.  Since the October 2002 rating decision, new and material 
evidence has been received from a private health care 
provider that tends to show the Veteran's cervical spine 
disability was incurred in or related to his service; this 
evidence raises a reasonable possibility of substantiating 
the claim of service connection for degenerative disc disease 
of the cervical spine.  

4.  Since the October 2002 rating decision, new and material 
evidence has been received from a private health care 
provider that tends to show the Veteran's thoracolumbar spine 
disability was incurred in or related to his service; this 
evidence raises a reasonable possibility of substantiating 
the claim of service connection for degenerative disc disease 
of the thoracolumbar spine.  

5.  The preponderance of the medical evidence is against a 
finding that the degenerative disc disease of the cervical 
spine was incurred in service or within a year of separation 
from service, or is causally related to service.

6.  The preponderance of the medical evidence is against a 
finding that the degenerative disc disease of the 
thoracolumbar spine was incurred in service or within a year 
of separation from service, or is causally related to 
service.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision that denied the 
Veteran's claim for service connection for degenerative disc 
disease of the cervical spine became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008). 

2.  The October 2002 rating decision that denied the 
Veteran's claim for service connection for degenerative disc 
disease of the thoracolumbar spine became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008). 

3.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for degenerative disc 
disease of the cervical spine has been received since the 
last final decision in October 2002; the requirements to 
reopen the claim have been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

4.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for degenerative disc 
disease of the thoracolumbar spine has been received since 
the last final decision in October 2002; the requirements to 
reopen the claim have been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

5.  The criteria for service connection for degenerative disc 
disease of the cervical spine have not been met. 38 U.S.C.A. 
§§ 1110, 1112, 1131, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

6.  The criteria for service connection for degenerative disc 
disease of the thoracolumbar spine have not been met. 38 
U.S.C.A. §§ 1110, 1112, 1131, (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.	VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran, which information and 
evidence VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b).  VA must provide such notice to the claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  These VCAA notice requirements apply to all elements 
of a claim for service connection, so VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent re-
adjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

In the context of a claim to reopen, the VCAA requires that 
the Secretary look at the bases for the denial in the prior 
decision and provide the Veteran with a notice letter that 
describes what evidence would be necessary to substantiate 
the unestablished element(s) required to award service 
connection.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  
The Veteran must also be notified of what constitutes both 
"new" and "material" evidence pertaining to the 
unestablished element(s) in order to reopen the previously 
denied claim.  Id. 

Here, prior to the October 2002 RO decision in the matter, VA 
sent a notice letter to  the Veteran in August 2004.  The 
August 2004 letter informed the Veteran of what evidence is 
required to substantiate the claims, and apprised the Veteran 
as to his and VA's respective duties for obtaining evidence.  
The August 2004 letter also notified the Appellant of what 
constituted "new" and "material" evidence pertaining to 
his claims for service connection for degenerative disc 
disease of the cervical spine and the thoracolumbar.  See 
Kent, 20 Vet. App. at 9.  

A subsequent notice letter was sent in March 2006.  The March 
2006 letter from VA informed the Veteran on how it determines 
the disability rating and the effective date for the award of 
benefits if service connection is to be awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Although such notice was 
sent after the initial adjudication, the Board finds this 
error non-prejudicial to the Veteran.  See Mayfield, supra.  
In this regard, the notice provided in the March 2006 letter 
fully complied with the requirements of 38 U.S.C. § 5103(a), 
38 C.F.R. § 3.159(b), and Dingess, supra, and after the 
notice was provided the case was re-adjudicated in an April 
2007 supplemental statement of the case was provided to the 
Veteran. 

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In addition to its duty to notify, or inform, the Veteran 
with regard to him claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As to the duty to assist in the procurement of records, the 
Board finds that in this case VA has made reasonable efforts 
to obtain any available pertinent records as well as all 
relevant records adequately identified by the Veteran.  VA 
did provide the Veteran with VA examinations in January 2005 
and in July 2005.  The January 2005 VA examiner did not 
provide an opinion on whether the Veteran's disabilities were 
related to service.   The July 2005 VA examinations 
specifically addressed the issue of whether the Veteran's 
disabilities were related to service.  The Veteran contends 
that the July 2005 VA examiner ignored that he participated 
in 80 parachute jumps, of which five were performed while 
during his service in Vietnam, and that he also had accidents 
in which he sustained injuries to his spine while in service.  
The Board disagrees.  The July 2005 VA examination report 
clearly shows that the examiner considered the Veteran's 
entire record, including the injuries he sustained in 
service, in providing his medical opinion.  The Board finds 
that the Veteran was afforded an adequate VA examination in 
order for VA to adjudicate the claims of service connection 
without any prejudice to the Veteran.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2008).

 The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


As the Veteran's claims for service connection for disorders 
of the cervical and thoracolumbar spine essentially involve 
the same evidence and are adjudicated with the same analysis, 
they are addressed together below.


2.	Application to Reopen the Claims Based on New and 
Material Evidence 

The Veteran seeks to reopen a claims of entitlement to 
service connection for degenerative disc disease of the 
cervical and thoracolumbar spine.  

A claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision; and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 4105(b) and (c).  If not perfected within the 
allowed time period, rating actions are final and binding 
based on evidence on file at the time the claimant is 
notified of the decision and may not be revised on the same 
factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a).  

In the instant matter, the RO, in a October 2002 rating 
decision, denied the claims for service connection for 
degenerative disc disease of the cervical spine and the 
thoracolumbar spine because there was no evidence that the 
Veteran's disability was incurred in or related to service.  
The Veteran submitted a notice of disagreement, but he did 
not submit a substantive appeal after receiving the SOC from 
the RO, and the October 2002 decision became final.  
38 U.S.C.A. § 7105(b) and (c).  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the Appellant.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Before reaching the underlying claim of entitlement 
to service connection, the Board must first determine whether 
new and material evidence has been presented to establish its 
jurisdiction to review the merits of the previously denied 
claim - even though the RO reopened the claim in the October 
2005 rating decision.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996). 

Under current VA law, "new" evidence is defined as evidence 
that has not been previously submitted to the agency decision 
makers; and "material" evidence is defined as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claims sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  

VA is required to first review the evidence submitted since 
the last final disallowance of a claim on any basis for its 
newness and materiality.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  The evidence received subsequent to the last final 
decision in this case is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995). 

Evidence of record at the time of the October 2002 rating 
decision consisted of the Veteran's service treatment 
records, post-service VA and private treatment records, three 
private radiology reports from Radiology Clinic of Laredo, 
and statements from the Veteran.  The RO denied both claims 
on the basis that the medical evidence did not show that the 
Veteran's disabilities were related to service.  

Since the October 2002 rating decision, the additional 
pertinent evidence that the Veteran has submitted includes a 
March 2004 private medical statement from Dr. Chad E. Sims, 
Sims Chiropractic Center, an April 1998 radiology report from 
Mercy Health Center, and an April 2000 radiology report from 
Radiology Clinic of Laredo.  VA afforded the Veteran 
orthopedic examinations in January 2005 and in July 2005.  
Examination reports are on file.  Finally, the RO has also 
received statements from the Veteran that raised contentions 
pertaining to his claims.

The Board finds that the additional evidence received since 
the RO's October 2002 rating decision relates to the 
unestablished fact of whether the Veteran's disabilities are 
related to service, and the additional evidence is necessary 
to substantiate the claims.  The Board also finds that the 
additional evidence is neither cumulative nor redundant, and 
that it raises a reasonable possibility of substantiating the 
claims.  Thus, new and material evidence has been received 
pursuant to 38 C.F.R. 
§ 3.156(a), and thereby meets the requirements to reopen.  

The claims for service connection for degenerative disc 
disease of the cervical spine and the thoracolumbar are 
reopened, and the VA must consider the appeal on the merits 
of the underlying claims for service connection.  38 C.F.R. § 
3.156. 

3.  Service Connection for Degenerative Disc Disease of the 
Cervical and Thoracolumbar Spine 

Legal Criteria 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).  Regulations also provide that 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

When a veteran seeks to establish service connection for a 
disability, he does not need to rely on medical records 
alone.  Triplette v. Principi, 4 Vet. App. 45, 49 (1993).  
The use of lay statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  It is clear, however, that the resolution of 
issues that involve medical knowledge, such as diagnosis of 
disability and determination of medical etiology, require 
professional evidence.  Id., See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen  v. West, 142 F.3d 14341434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  The evidence 
does not show that the Veteran possesses medical expertise 
and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to a claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2008).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
a claim, it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Factual Background and Analysis

At the onset, the Board notes that for the purposes of 
determining whether new and material evidence was received to 
reopen, the evidence submitted has been presumed to be true.  
The Court has stated that the credibility of new evidence is 
to be presumed.  Therefore, if such evidence presents a 
reasonable possibility of changing the outcome, then the 
claim is reopened.  Thus, the ultimate credibility or weight 
to be accorded such evidence must be determined as a question 
of fact.  Justus v. Principi, 3 Vet. App. 510 (1992).  In the 
de novo adjudication that follows, this presumption that the 
evidence is credible and entitled to full weight no longer 
applies.  The Board must determine, as a question of fact, 
both the weight and credibility of the evidence.  Equal 
weight is not accorded to each piece of material contained in 
a record; not every item of evidence has the same probative 
value.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990)

A review of the Veteran's service treatment records showed 
that the Veteran underwent a physical examination for the 
Army National Reserves in February 1963.  The examination 
report did not indicate that the Veteran had any back 
conditions.  In March 1964, the Veteran was hospitalized for 
six days for injuries sustained from a parachute landing.  He 
was diagnosed with a "contusion of the lower back" at that 
time.  A month later, in April 1964, the Veteran was re-
evaluated prior to his returning to full duty.  In that 
report, the examiner stated that the Veteran was "doing well 
one month post-contusion low back post-jump." 

An April 1967 periodic medical examination report showed that 
the Veteran had complained of "lumbar aching discomfort for 
two months."  He was diagnosed with lower back pain.  In a 
June 1967 separation physical, the Veteran indicated that he 
had recurrent back pain, but the examiner did not report that 
the Veteran had any pain in his back or back abnormalities 
after a physical examination. 

On the Report of the Veteran's November 1967 examination for 
enlistment, physical examination revealed the Veteran's spine 
was normal.  On an associated Report of Medical History, the 
Veteran indicated that he did not have any recurrent back 
pain. 

A July 1969 treatment report showed that the Veteran 
sustained another back injury when he "fell off a bunker and 
injured his back."  At the time of injury, the examiner 
noted that there was "no fracture by x-ray," and he 
diagnosed the Veteran with acute muscle spasms in his lumbar 
area.  The Veteran was treated with muscle relaxants, 
exercises and rest. 

A June 1970 treatment report showed that the Veteran 
sustained lacerations to his head, chest and lumbar spine 
from a shrapnel assault.  The examiner noted that the Veteran 
had sustained shrapnel injuries to his face and skull.  At 
that time, the examiner reported that there were no 
abnormalities in the Veteran's lumbar spine. 
The Veteran underwent a separation physical examination in 
August 1970.  In that report, the Veteran did not indicate 
that he had "back troubles of any kind", but he did 
indicate that he had "head injuries".  The physical 
examination was silent as to any back injuries. 

The claims file does not contain any medical records showing 
complaints or findings related to the back until over 20 
years after separation from service.

The Veteran's claims file contains five private radiology 
reports:  two radiology reports from Mercy Health Center 
dated April 1998 and April 2000; and three radiology reports 
from Radiology Clinic of Laredo dated July 2000, August 2000 
and February 2002.  All the radiology reports noted that the 
Veteran had degenerative changes in his cervical spine and 
thoracic spine.  

In the course of the Veteran's recent claim, the RO received 
a March 2004 private medical statement from Dr. Chad E. Sims, 
Sims Chiropractic Center.  In his statement, Dr. Sims stated 
that the radiology reports clearly showed that the Veteran 
had advanced hypertrophic degenerative changes in his 
cervical, thoracic and lumbar spine.  He stated that "based 
on the patient's history and review of the case it is this 
examiner's opinion that the findings of the spine are 
directly related to a wartime injury suffered by this 
individual during the Viet Nam conflict where he was injured 
during a parachute jump."   

 The Veteran was afforded a VA examination in January 2005.  
The January 2005 examination report confirmed the diagnosis 
of the Veteran's degenerative disc disease of the cervical 
spine and the thoracolumbar.  At the time of the January 2005 
VA examination, the examiner did not provide a medical 
opinion on whether the Veteran's disability was related to 
his service. 

The Veteran underwent another VA examination in July 2005.  
The RO specifically asked the July 2005 VA examiner to 
provide an opinion on whether the Veteran's current 
disability was related to service.  The examiner provided a 
detailed summary of the evidence in the Veteran's claims 
file, including notation of the March 1964 hospitalization 
report and the July 1969 treatment reports for back injuries.  
With respect to the cervical spine condition, the July 2005 
VA examiner noted that the Veteran's service treatment 
records did not contain any complaints, treatments or 
evaluation of a neck injury.  The examiner also noted that 
the records showed that the Veteran had not sought any 
treatment for a neck condition until July 2000.  As for the 
thoracolumbar condition, the VA examiner noted that service 
treatment records showed no evaluation, treatment or 
complaints for any back condition during the last four moths 
of service, or subsequent to service until April 1998.  In 
the examination report, the examiner noted the following 
about the Veteran's report of his own back problems:  
"[s]ubsequent to service he confirms he did not seek care 
for any lower back condition until the early 1990s..."  

The July 2005 VA examiner opined that the Veteran's 
disability is not related to his service.  The VA examiner 
concluded that "there is no documentary, historical, 
physical examination, or special study evidence that the 
current [...] back condition [was] caused by or [was] the 
result of in-service injury."  He further concluded that the 
"more likely etiologies of these conditions include (but are 
not limited to) age, chronic overweight condition, chronic 
deconditioning, [and] comorbidities."  The examiner went on 
to provide a full rationale for his own opinion, and to 
provide a list of reasons why one might question the March 
2004 opinion of the Veteran's chiropractor.

In the instant matter, the Veteran claims that his 
degenerative disc disease of the cervical spine and the 
thoracolumbar are related to service.  Specifically, he 
contends that his disabilities are the result of his several 
back-related injuries incurred in service. 

The medical evidence shows that the Veteran does have 
degenerative disc disease of the cervical spine and the 
thoracolumbar spine.  Moreover, the evidence also shows that 
the Veteran did sustain several back-related injuries in 
service.  These facts are not in debate.  The question that 
remains is whether the medical evidence shows that it is at 
least as likely as not that there is a connection between the 
in-service injuries and the current disabilities.  

As discussed above, there are two medical opinions of 
records.  The Board finds that the July 2005 VA examiner's 
opinion is entitled to more weight than Dr. Sims' opinion.  
Dr. Sims did not identify what record he based his opinion 
upon in his medical statement.  He did not indicate the dates 
of any evaluation or diagnoses.  He did not give any 
indication of the type of treatment provided to the Veteran 
for his current disability.  He did not give a rationale, 
explanation or basis for his conclusion that the Veteran's 
back problems were related to service.   Also, Dr. Sims did 
not discuss any other possible causes for the back problems.  
The United States Court of Appeals for Veterans Claims 
(Court) has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 460 
(1993).  In particular, the Court has held that most of the 
probative value of a medical opinion comes from its 
reasoning, and that a medical opinion that lacks a reasoned 
analysis is not entitled to any weight.  Neives-Rodriguuez v. 
Peake, 22 Vet. App. 295, 304 (2008).  The opinion from Dr. 
Sims falls into the category of opinions discussed by the 
Court in these cases.   

In contrast, the July 2005 VA examiner provided a lengthy 
rationale in support of his medical opinion that the 
Veteran's disabilities were not related to service.  The July 
2005 VA examiner took into consideration, and discussed at 
length, the Veteran's entire record in reaching his medical 
conclusion.  The VA examiner noted that although the 
Veteran's service records showed complaints of and treatment 
for several back-related injuries, the Veteran did not 
receive treatment or evaluation for any back condition within 
the last four months of his service, or treatment or 
evaluation for any neck condition while in service.  He also 
noted that the Veteran did not seek care for his neck and 
back conditions until several decades after his service.  
Based on these findings, the July 2005 VA examiner concluded 
that the Veteran's disabilities were not related to service.   

The Board finds that the opinion of the July 2005 VA examiner 
heavily outweighs the opinion of Dr. Sims, because the VA 
examiner provided a more thorough rationale in support of his 
conclusion.   See Owens v. Brown, 7 Vet. App. 429, 467 (1993) 
(VA adjudicator can find in favor of one medical examiner's 
opinion over that of another when adequate reasons or bases 
support the determination reached). 

Based on the foregoing, the preponderance of medical evidence 
is against a finding that the Veteran's disabilities are 
related to service, and the doctrine of reasonable doubt is 
not for application.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 
Vet. App. at 55-57.  The claims, therefore, must be denied.

The decision here has been made based on the existing 
records.  If, however, in the future the Veteran is able to 
provide new and material evidence on this issue, the claim 
may then be reopened and re-adjudicated based on that new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (fed. Cir. 1988). 


ORDER

New and material evidence has been submitted and the matter 
involving service connection for degenerative disc disease of 
the cervical spine is reopened.

The Veteran's claim for service connection for degenerative 
disc disease of the cervical spine is denied. 

New and material evidence has been submitted and the matter 
involving service connection for degenerative disc disease of 
the thoracolumbar spine is reopened.

The Veteran's claim for service connection for degenerative 
disc disease of the thoracolumbar spine is denied. 



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


